 



Exhibit 10.17
STOCK OPTION AGREEMENT
     This Stock Option Agreement (the “Agreement”) is entered into as of
August 25, 2005 by and between Calavo Growers, Inc., a California corporation
(the “Company”), and ___(the “Option Holder”).
RECITALS
     A. The Company has adopted the 2005 Stock Incentive Plan (the “Plan”). The
Option Holder has had an opportunity to review the Plan.
     B. The Option Holder is a director, officer and/or employee of the Company
and, therefore, is eligible to receive option grants under the Plan. This
Agreement is intended by the parties to evidence the Company’s grant to the
Option Holder of an option to purchase shares of its common stock.
     NOW, THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, the Company and the Option Holder hereby agree as follows:
     1. Option Grant and Exercise Price.
          (a) Effective as of the date set forth in the first paragraph of this
Agreement, the Company hereby grants to the Option Holder the right and option
(the “Option”) to purchase, on the terms and conditions set forth in this
Agreement and in the Plan, ___(___) shares of its common stock, par value $0.001
per share (“Common Stock”), at an exercise price of Nine Dollars and Ten Cents
($9.10) per share. The Option exercise price is equal to or in excess of the
fair market value of the Common Stock on the Option grant date as determined in
accordance with Section 6.1.9 of the Plan.
          (b) The Option is not intended by the Company and the Option Holder to
be an incentive stock option within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended.
     2. Vesting and Term of the Option.
          (a) Option Vesting. Subject to the terms and conditions of this
Agreement, the Option shall fully vest and become exercisable as to all ___(___)
shares of Common Stock that are covered by the Option, but only if the closing
price of the Common Stock on the Nasdaq National Market (or other principal
market on which the Common Stock is traded) is at least Eleven Dollars ($11.00)
per share at any time throughout the life of the option. At no time, however,
may any options vest within one year from the date of grant. As such, if the
closing price of the Common Stock is at least $11.00 per share within one year
from the date of grant, all options vest and become exercisable on August 26,
2006. The Option Holder shall, at no time, be allowed to exercise any portion of
the Option prior to its vesting date.

1



--------------------------------------------------------------------------------



 



          (b) Option Term. Subject to the possibility of earlier termnation as
described in Section 2(c), the Option shall terminate on August 25, 2010, and no
portion of the Option may be exercised on or after August 25, 2010.
          (c) Early Option Termination. If for any reason the Option Holder
ceases to be a director, officer or employee of the Company or of a subsidiary
of the Company, any portion of the Option that has vested and is unexercised at
the date of the termination of the Option Holder’s service may be exercised in
whole or in part at any time within ninety days after the date of the Option
Holder’s service termination but not thereafter, provided that the Option may in
no event be exercised on or after the Option termination date described in
Section 2(b). If the Option has not vested as of the date that the Option
Holder’s service terminates, the Option shall not be exercisable by the Option
Holder at any time after the termination of his service. The Option is also
subject to early termination upon the occurrence of a “Corporate Transaction”
that is described in Section 6.1.2 of the Plan.
     3. Manner of Exercising the Option. The Option Holder may exercise the
vested Option in whole or in part prior to the Option’s termination, provided
that a partial exercise of the Option may not be for fewer than one hundred
(100) shares of Common Stock unless fewer than one hundred (100) shares subject
to the vested Option remain unexercised, in which event the entire remaining
portion of the Option must be exercised at one time. The Option shall not be
exercisable with respect to a fraction of a share of Common Stock. The Option
Holder may exercise the vested Option, in whole or in part, by delivering to the
Company’s Controller written notice of exercise in the form of the notice
attached to this Agreement. Such notice shall specify the number of shares of
Common Stock to be purchased and shall be accompanied by payment of the purchase
price of the shares. No shares shall be issued by the Company until full payment
of the purchase price has been made.
     4. Payment of the Option Exercise Price. Unless the Company’s Board of
Directors (the “Board”) elects in its discretion to allow one of the alternative
methods of payment described in Section 6.1.6 of the Plan (including, without
limitation, a so-called cashless Option exercise conducted through a broker),
payment of the exercise price of the shares of Common Stock subject to the
exercised portion of the Option shall be made by the Option Holder’s delivery to
the Company of a check payable to the order of the Company. As provided in
Section 6.1.7 of the Plan, the Company has the right to require the Option
Holder to satisfy any applicable withholding obligations at the time of the
exercise of the Option.
     5. Transferability of the Option.
          (a) Except as provided in this Section 5, the Option Holder may not
assign or otherwise transfer the Option, either voluntarily or by operation of
law, other than by will or the laws of descent and distribution, and the Option
shall be exercisable during the Option Holder’s lifetime only by the Option
Holder or by the Option Holder’s legal representative. Following the death of
the Option Holder, the Option shall be exercisable by the Option Holder’s legal
representative, executor and beneficiaries.
          (b) The Option Holder may assign and transfer part or all of the
Option to a family member or family trust during the Option Holder’s lifetime
but only if: (i) the transfer is

2



--------------------------------------------------------------------------------



 



made by a gift and not for consideration; (ii) the transferee is a “family
member” (including, without limitation, a family trust) as defined in General
Instruction A.1(a)(5) of Form S-8 under the Securities Act of 1933, as amended
(the “Securities Act”); (iii) the Option Holder gives the Company at least ten
days’ prior written notice of the proposed transfer; and (iv) the transferee
executes and delivers to the Company any documents requested by the Company
(including, without limitation, a counterpart of this Agreement) in order to
document the transfer. Any such transferee of all or part of the Option shall be
bound by all of the terms and conditions of the Plan and this Agreement, and the
Option Holder shall be personally liable to the Company for any breach by the
transferee of any of the terms of the Plan or this Agreement.
     6. Securities Law Compliance. As provided in Section 10.1 of the Plan, no
shares of Common Stock shall be issued or delivered upon exercise of the Option
unless and until the Board determines that the exercise of the Option and the
issuance and delivery of such shares pursuant thereto will comply with all
relevant provisions of law, including, without limitation, the Securities Act,
applicable state and foreign securities laws and the requirements of any stock
exchange or Nasdaq market system upon which the Common Stock may be listed.
     7. Incorporation by Reference of the Plan. The Plan and all of its terms
and conditions, as amended from time to time, are incorporated by reference into
this Agreement. The Option Holder acknowledges that he has received and reviewed
a copy of the Plan. This Agreement is not a complete restatement of all of the
terms and conditions of the Plan. The Company and the Option Holder agree to be
bound by the Plan, as amended from time to time, and agree that the terms and
conditions of the Plan shall govern if and to the extent that there are any
inconsistencies between the Plan and this Agreement. If the Plan is administered
by a committee as permitted by Section 4.1 of the Plan, references in this
Agreement to the Board shall, as appropriate, apply instead to such committee.
     8. Option Holder’s Representations and Warranties. In connection with the
receipt of the Option pursuant to this Agreement and in contemplation of the
Option Holder’s purchase of shares of Common Stock upon exercise of the Option,
the Option Holder hereby agrees, represents and warrants as follows; provided
that all of the following agreements, representations and warranties shall be
deemed to have been given again by the Option Holder as of the date that he
exercises the Option:
          (a) Access to Information. The Option Holder has had a sufficient
opportunity to review (i) the Plan, (ii) the Prospectus that the Company has
distributed regarding the Plan, and (iii) all registration statements, annual
and periodic reports and proxy and information statements that the Company has
filed with the Securities and Exchange Commission (the “SEC”) during the
preceding twelve months. Neither the Company nor any of its officers, directors,
employees or other agents has made any representation or recommendation to the
Option Holder about the advisability of the Option Holder’s purchase of the
shares of Common Stock that are subject to the Option.
          (b) Ability to Bear Investment Risk. The Option Holder is aware that
any purchase of stock involves an element of risk. The Option Holder can afford
to bear the risks of an investment in the Company. The Option Holder has
sufficient knowledge and experience in financial and investment matters to
enable him to evaluate the merits and risks of the proposed

3



--------------------------------------------------------------------------------



 



purchase of the shares of Common Stock subject to the Option and to make an
informed investment decision. The Option Holder has had a sufficient opportunity
to consult with his advisers about the merits and legal implications of the
proposed transaction.
          (c) Resale Restrictions. The Option Holder understands that:
(i) neither the SEC nor any state or other regulatory authority has made any
recommendation or finding concerning the value of the shares of Common Stock
subject to the Option; and (ii) the shares may be offered, sold or otherwise
transferred by the Option Holder only if the transaction is registered and
qualified under the applicable provisions of federal and state securities laws
or if the shares can be sold under Rule 144 of the Securities Act or if another
exemption from such registration and qualification is available. The Option
Holder agrees not to sell, pledge or otherwise transfer any of the shares of
Common Stock acquired upon exercise of the Option except in full compliance with
all applicable federal and state securities laws, rules and regulations.
          (d) Applicability to Transferees. If the Option Holder transfers part
or all of the Option to a family member or family trust pursuant to
Section 5(b), the transferee shall be deemed to have made all of the
representations, warranties and agreements that are set forth in this Section 8,
and the Option Holder shall be personally liable to the Company for any and all
losses, damages, expenses and liabilities (including, but not limited to, court
costs and reasonable attorneys’ fees) that the Company may incur as a result of
any breach of such representations, warranties and agreements by the transferee.
          (e) No Continuing Employment Right. The Option Holder understands that
nothing in the Plan or this Agreement gives the Option Holder a right to
continue in the employment of the Company or a subsidiary and that, if the
Option Holder is a director, nothing in the Plan or this Agreement gives the
Option Holder a right to continue to serve as a director of the Company.
     9. Miscellaneous Provisions.
          (a) Further Instruments. The Company and the Option Holder agree to
execute such further instruments and to take such further actions as may be
reasonably necessary to carry out the intent of this Agreement.
          (b) Provisions Subject to Applicable Law. If any provision of this
Agreement is held by an arbitrator or a court of competent jurisdiction to be
invalid, void or unenforceable, the remaining provisions shall nevertheless
continue in full force and effect without being impaired or invalidated in any
way and shall be construed in accordance with the purposes and intent of this
Agreement.
          (c) Complete Agreement. This Agreement and the Plan constitute the
complete and exclusive agreement between the Company and the Option Holder with
respect to the subject matter herein and replace and supersede any and all other
prior written and oral agreements or statements by the parties relating to such
subject matter.
          (d) Successors and Assigns. Subject to the provisions of this
Agreement and the Plan relating to the transferability of the Option and the
shares of Common Stock acquired

4



--------------------------------------------------------------------------------



 



upon exercise of the Option, this Agreement shall be binding upon and inure to
the benefit of the Company and the Option Holder and their respective successors
and assigns. Whenever appropriate in this Agreement, references to the Company
or the Option Holder shall be deemed to refer to such person’s legal
representative, estate or other transferees, successors or assigns, as
applicable.
          (e) Notices. Any notice required or permitted to be given to the
Company or the Option Holder must be in writing and personally delivered or sent
by registered or certified United States mail (postage prepaid and return
receipt requested), by overnight delivery service or by facsimile transmission,
addressed to the address hereinafter shown below such party’s signature or to
such other address as the party may designate in the foregoing manner to the
other party. Any such notice that is sent by the Company or the Option Holder in
the foregoing manner shall be deemed to have been delivered upon (i) personal
delivery, (ii) actual receipt by facsimile transmission, (iii) three days after
deposit in the United States mail, or (iv) one day after delivery to an
overnight delivery service.
          (f) Amendment and Termination. This Agreement may be amended or
terminated only by a writing executed by both the Company and the Option Holder.
          (g) Counterparts. This Agreement may be executed by facsimile and in
two counterparts, each of which shall be deemed an original, but both of which
shall constitute one and the same instrument.
          (h) Governing Law; Enforcement of this Agreement.
               (i) This Agreement shall be governed by, and construed and
enforced in accordance with, the internal laws of the State of California
without giving effect to such state’s conflict-of-law principles.
               (ii) To the fullest extent permitted by applicable law, all
disputes concerning the interpretation or enforcement of this Agreement shall be
submitted to final and binding confidential arbitration, before one arbitrator,
in accordance with the applicable Comprehensive Arbitration Rules and Procedures
of JAMS in effect on the date of such arbitration including, without limitation,
the discovery rights that are expressly provided by the Comprehensive
Arbitration Rules and Procedures of JAMS. All arbitration proceedings shall be
conducted in Los Angeles, California or Ventura, California and shall be
administered by JAMS. Each party consents to such venue and jurisdiction and
agrees that personal jurisdiction over such party for purposes of the
arbitration proceeding or for any court action that is permitted by this
Agreement may be effected by service of process addressed and delivered as
provided above in Section 9(e).
               (iii) A party shall be entitled to initiate an arbitration
proceeding if a dispute cannot be resolved amicably within thirty days after the
other party has been notified in writing of the existence of the dispute. The
parties shall attempt to agree upon the arbitrator, who shall be a retired
California state or federal court judge who is on the JAMS panel of arbitrators.
If the parties cannot agree upon an arbitrator within fifteen days after the
matter is submitted for arbitration, a retired California state or federal court
judge from the JAMS panel of

5



--------------------------------------------------------------------------------



 



arbitrators promptly shall be appointed in accordance with the applicable rules
of JAMS to serve as the sole arbitrator. Each party shall have the right to be
represented by counsel in the arbitration proceeding and, if required by JAMS,
the arbitration proceeding shall comply with the JAMS “Minimum Standards of
Procedural Fairness for Employment Arbitration.”
               (iv) The arbitrator is instructed to interpret and enforce this
Agreement in strict accordance with its terms, and the arbitrator shall not have
the right or power to alter or amend any term of this Agreement except to the
limited extent expressly provided above in Section 9(b), entitled Provisions
Subject to Applicable Law. The arbitrator is required to apply applicable
substantive law in making an award, and the arbitrator is required to issue a
written decision that summarizes the findings and conclusions upon which the
award is based. An award of the arbitrator that is in violation of the
requirements of either of the two immediately preceding sentences shall
constitute an action that exceeds the arbitrator’s power under this Agreement
and, as such, may be vacated by a court of competent jurisdiction. The
arbitrator’s award may be enforced in any court having jurisdiction over the
matter. Notwithstanding the preceding provisions of this Section 9(h), each
party is entitled to bring an action for temporary or preliminary injunctive
relief at any time in any court of competent jurisdiction in order to prevent
immeasurable and irreparable injury that might result from a breach of this
Agreement. Each party agrees that all rights to a trial by a jury of any claim
arising out of or relating to this Agreement are forever and absolutely waived.
               (v) To the fullest extent permitted by applicable law, the
unsuccessful party to any arbitration proceeding or to any court action that is
permitted by this Agreement shall pay to the prevailing party all costs and
expenses, including, without limitation, reasonable attorneys’ fees, incurred in
the arbitration proceeding or the court action by the successful party, all of
which shall be included in and as a part of the award rendered in the proceeding
or action. For purposes of this paragraph, attorneys’ fees shall include,
without limitation, fees incurred in connection with post-judgment and
post-award actions. Notwithstanding the preceding provisions of this paragraph,
if required by applicable California law, the Company shall pay the fees of the
arbitrator and all other fees that are charged by JAMS in connection with the
arbitration proceeding.
[signature page follows]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and the Option Holder have executed and
delivered this Agreement as of the day and year first written above.

              CALAVO GROWERS, INC.
 
       
 
  By:    
 
       
 
       
 
  Name:    
 
       
 
       
 
  Title:    
 
       
 
            Address:
 
            1141A Cummings Road     Santa Paula, CA 93060     Attention:
Controller     Fax: (805) 921-3223
 
                  OPTION HOLDER
 
            Address:
 
             
 
             
 
       
 
  Fax:    
 
       

7



--------------------------------------------------------------------------------



 



OPTION EXERCISE NOTICE
Calavo Growers, Inc.
1141A Cummings Road
Santa Paula, CA 93060
Attention: Controller
     I hereby notify Calavo Growers, Inc. (the “Company”) of my election to
purchase ___shares of the Company’s common stock at a purchase price of $9.10
per share pursuant to an option that was granted under the Stock Option
Agreement dated as of August 25, 2005 (the “Agreement”) between the Company and
___.
     If the Option Holder named above assigned part or all of the option to a
family member or family trust pursuant to Section 5(b) of the Agreement, this
Option Exercise Notice is being executed by the transferee instead of the Option
Holder.
     Concurrently with the delivery to the Company of this notice, I have
delivered to the Company the purchase price of the shares in the manner provided
in the Agreement.
     I agree to execute whatever additional documents are requested by the
Company in order to complete the exercise of my option. All of the
representations and warranties that I made in Section 8 of the Agreement remain
accurate as of the date of this notice.

     
Dated:                     
   
 
   
 
  Signature
 
   
 
   
 
  Print Name

 